DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to AFCP 2.0 request filed on June 22, 2022.
Claims 1-2, 4-13 and 15-19 are pending.
Claims 1, 4, 5, 12, 15, 16 and 19 have been amended.
Clams 3 and 14 have been canceled.

Allowable Subject Matter
Claims 1-2, 4-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “in response to receiving the indication to initiate the build of the application instance, assigning at least one slave node to build, based on the configuration information, the application instance; obtaining, from at least one repository, build information including at least one of a command script, a dataset, and an application instance template; generating, based on the build information, a container file; in response to the configuration information indicating a dry run that includes container file generation, storing the container file; in response to the configuration information indicating the dry run that includes the container file generation and container image generation, generating the container image and storing the container image; and in response to the configuration information allowing a container build, executing the image to provide a container, wherein the user interface includes a first selectable user interface element to enable selection of a master node, a second selectable user interface element to enable selection of a version of the application instance, and a third selectable user interface element to enable selection of an instance number to identify the application instance." as recited in the independent claim 1 and similarly in independent claims 12 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
July 5, 2022


/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191